Citation Nr: 9930587	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-28 718	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss impairment.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a right Achilles tendon injury.

3.  Entitlement to an increased (compensable) disability 
rating for chronic tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to June 
1985.

This case previously to the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to increased 
(compensable) disability ratings for the benefits sought.  
The veteran filed a timely notice of disagreement (NOD), and 
was issued a statement of the case (SOC) in June 1995.  The 
St. Petersburg RO received his substantive appeal in July 
1995, at which time he requested a hearing before a Member of 
the Board at the local RO.  In May 1996, the veteran 
indicated that he wanted his claims folder transferred to the 
Nashville, Tennessee RO, as he now resides in that 
jurisdiction. The veteran failed to report for his scheduled 
June 1997 hearing before a Member of the Board.  A 
supplemental statement of the case (SSOC) was sent to the 
veteran's last known address in October 1997.

The Board remanded this case for additional development in 
May 1998.  Following attempted compliance, the RO confirmed 
and continued the denial of the benefits sought by SSOC 
issued in August 1999.  This case has been returned to the 
Board for appropriate disposition.


FINDINGS OF FACT

1.  Whether the veteran meets the criteria for increased 
(compensable) disability evaluations for bilateral hearing 
loss impairment, residuals of a right Achilles tendon injury 
and chronic tinea pedis depends upon the extent to which the 
medical evidence shows that there has been an increase in 
symptomatology since these service-connected disabilities 
were last rated.  The evidence of record does not resolve 
these issues.

2.  Neither the veteran, nor his accredited representative, 
has shown good cause for his failure to furnish VA with 
appropriate release forms or report for his scheduled 
February 1999 VA examinations which sought to determine the 
current nature and extent of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to an increased 
(compensable) disability evaluation for bilateral hearing 
loss impairment must be denied. 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.655(a)&(b) and Part 4 
(1999).

2.  The veteran's claim of entitlement to an increased 
(compensable) disability evaluation for residuals of a right 
Achilles tendon injury must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.655(a)&(b) and Part 4 (1999).

3.  The veteran's claim of entitlement to an increased 
(compensable) disability evaluation for chronic tinea pedis 
must be denied.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.655(a)&(b) and Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to increased 
(compensable) disability evaluations for bilateral hearing 
loss impairment, residuals of a right Achilles tendon injury 
and chronic tinea pedis are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented claims which are plausible.  Generally, claims for 
increased evaluations are considered to be well grounded.  
Claims that conditions have become more severe are well 
grounded where the conditions were previously service-
connected and rated, and the claimant subsequently asserts 
that higher ratings are justified due to an increase in 
severity since the original ratings.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

The Board remanded this case for additional evidentiary 
development in May 1998. Pursuant to the Board's remand 
orders, the VARO was specifically instructed to attempt to 
locate the veteran, and obtain copies of the veteran's 
private treatment records, as well as competent opinions as 
to the nature and extent of the veteran's service-connected 
bilateral hearing loss impairment, residuals of a right 
Achilles tendon injury and chronic tinea pedis.  The VARO was 
to also provide the examiners with the veteran's claims 
folder prior to the examinations so that his entire medical 
history could be taken into consideration.

A review of the evidentiary record reflects that in July 
1998, the VARO attempted to contact the veteran, via 
telephone.  The VA Form 119, Report of Contact, shows that 
the veteran's last known telephone number had been changed to 
an 
non-published number.  Later that month, the RO sent a letter 
to the veteran's last known address requesting that he 
complete release forms so that VA could assist him in 
obtaining records from his private doctors, if any.  To date, 
there has been no response from the veteran.  A November 1998 
VA Form 119 shows that the veteran's local American Legion 
representative was contacted in order to determine his 
whereabouts; however, he was also unable to provide VA with 
the veteran's new address.  Moreover, a February 1999 
computer-generated printout notes that although the veteran 
was notified of his appointment for VA feet and skin disease 
examinations, he failed to report.  The RO informed the 
veteran of the continued denial of his claims for increased 
ratings SSOC issued in August 1999.  However, the United 
States Postal Service returned the SSOC as undeliverable.

While the VA does have an initial duty to assist the veteran 
in the development of his claims, that duty is not limitless.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that that 
under VA regulations, it is incumbent upon the veteran to 
submit to VA examination(s) if he or she is applying for, or 
in receipt of, compensation.  Engelke v. Gober, 10 Vet. App. 
396 (1997); Dusek v. Derwinski, 2 Vet. App. 519(1992).  In 
Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not residing 
at that address.  Under the provisions of 38 C.F.R. § 
3.655(b) (1999), "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with . . . a claim for 
increase, the claim shall be denied."  In addition, the 
Court has also held that a claimant is to assist VA in 
developing factual data that may be necessary in adjudicating 
his or her claims.  The Court specifically pointed out that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining punitive evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); see also Zarycki v. Brown, 6 
Vet. App. 91, 100 (1993).  The Court has also held that it is 
clearly the responsibility of the appellant to keep the VA 
informed as to his whereabouts, and it is not incumbent upon 
VA to "move heaven and earth" to locate him.  Hyson v. Brown, 
5 Vet. App. 262 (1993).

In this case, the Board notes that obtaining additional 
treatment records and VA examinations is absolutely necessary 
in order to determine the current nature and extent of the 
veteran's service-connected disabilities.  There is no 
evidence of record explaining the circumstances surrounding 
the veteran's failure to respond to the RO's request for 
completion of release forms or his failure to report for the 
VA feet and skin disease examinations scheduled in accordance 
with the Board's remand order.  As to the RO's failure to 
schedule the veteran for audiological examination, per the 
Board's directive, it is noted that compliance was neither 
optional nor discretionary.  Indeed, such an omission by the 
VARO would generally mandate a remand of the issue for 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
However, the Board finds that further remand of this case to 
the VARO would be futile inasmuch as the record reflects that 
every reasonable effort to contact the veteran concerning 
this matter, to include a telephone call to his local 
American Legion representative, has been exhausted.  As such, 
there is no evidence of "good cause" for his failure to 
report.

In view of the above, and in accordance with the regulatory 
provisions set forth in 38 C.F.R. § 3.655(b) (1999), the 
veteran's claims for increased (compensable) disability 
evaluations for bilateral hearing loss impairment, residuals 
of a right Achilles tendon injury and chronic tinea pedis 
must be denied.


ORDER

As no "good cause" for the veteran's failure to cooperate 
has been shown, his claims of entitlement to increased 
(compensable) disability evaluations for bilateral hearing 
loss impairment, residuals of a right Achilles tendon injury 
and chronic tinea pedis are denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

